FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 18, 2020

                                      No. 04-20-00477-CV

     IN THE INTEREST OF F.B.C.L., B.A.I.L., L.K.A.L., AND J.J.W.L, CHILDREN

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01116
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        On October 2, 2020, we ordered appellant to file a response by October 19, 2020
explaining why she failed to file her notice of appeal in a timely manner. In that order, we
explained that her notice of appeal had been due by September 8, 2020, and our records showed
that she had filed a pro se notice of appeal on September 16, 2020—within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). We further explained
that without a reasonable explanation setting out why she failed to file her notice of appeal in a
timely manner, the appeal would be dismissed. See id.; TEX. R. APP. P. 26.3, 42.3(c). A copy of
the order was sent to both appellant and her court-appointed trial counsel, Ms. Sharon Thorne.
In re J.O.H., 283 S.W.3d 336, 343 (Tex. 2009) (providing that court-appointed trial counsel’s
duty of representation continues until relieved of that duty); see TEX. FAM. CODE ANN. §
107.013(a)(1) (setting out statutory right of indigent parents to counsel in parental rights
termination cases).

       After multiple attempts by this court to follow up with Ms. Thorne, on November 23,
2020, Ms. Thorne indicated by email that she had not had any contact with appellant, did not
know that appellant wanted to file an appeal, and did not know why appellant filed an untimely
pro se notice of appeal. Our office asked Ms. Thorne to file a response setting out this
information, but to this date, a response has not been filed.

       Because appellant is unrepresented by court-appointed counsel at this critical stage of her
appeal, we ORDER this appeal ABATED and ORDER the trial court to conduct a hearing by
January 8, 2021 in whatever format the trial court uses as a result of the COVID-19 pandemic to
answer the following questions:

       (1) Has appointed counsel, Ms. Sharon Thorne, abandoned the appeal and is appellant
           entitled to new appointed counsel?
                                                                                        FILE COPY

       (2) Whether sanctions should be imposed on Ms. Sharon Thorne. The trial court should
           address this issue even if new counsel is retained or substituted before the date of the
           hearing.

        The trial court is further ORDERED to prepare written findings of fact and conclusions
of law, and the district clerk and court reporter are ORDERED to file a supplemental clerk’s and
reporter’s record within five days of the trial court’s hearing which shall include: (1) a
transcription of the hearing and copies of any documentary evidence admitted; (2) written
findings of fact and conclusions of law; and (3) recommendations addressing the above
enumerated questions.

        Because this is an accelerated appeal of an order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal is filed,
no later than March 15, 2021, it is further ORDERED that either Ms. Thorne or newly appointed
counsel file a response in compliance with our October 2, 2020 order within five days of the
trial court’s hearing. Should this court determine the response establishes this court’s
jurisdiction, we will immediately set the appellant’s briefing deadline to be due in twenty days of
the response given both the clerk’s record and reporter’s record have been filed on October 16,
2020 and November 16, 2020, respectively. Counsel is advised that extensions of time will be
disfavored given the statutory deadline.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court